Citation Nr: 0009215	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 732	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on the basis of being 
housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran's military service extended from June 1942 to 
October 1945.  

This appeal arises from a July 1998 rating decision in which 
the RO, in pertinent part, denied entitlement to special 
monthly pension based on the need for regular aid and 
attendance or on the basis of being housebound.  


REMAND

The veteran was born in December 1920, and, as such, is 79 
years old.  The award of a permanent and total disability 
rating for pension purposes dates from November 18, 1996.  
The veteran's disabilities are currently classified by the RO 
as: cervical stenosis (currently rated 40 percent disabling), 
bilateral varicose veins (currently rated 30 percent 
disabling), hypertension (currently rated 20 percent 
disabling), diabetes mellitus (currently rated 20 percent 
disabling), loss of visual acuity (currently rated 20 percent 
disabling), and right knee pain (currently rated 10 percent 
disabling), for a combined rating of 80 percent.  

The RO transferred the claims folder to the Board of 
Veterans' Appeals (Board) for appellate consideration in 
November 1998.  In December 1998, additional evidence was 
received by the RO from the veteran, and that evidence was 
subsequently transferred to the Board for association with 
the claims folder.  That evidence reveals that the veteran 
sustained a cerebral vascular accident in October 1998.  It 
was indicated that, in December 1998, he was still in the 
transitional care unit of St. Joseph's Health Care Center.  

In December 1998 L.N. Pinsky, M.D. reported that the veteran 
was using a wheelchair.  Subsequent VA outpatient treatment 
records dated in March 1999 reveal that the veteran was 
continuing to recover from the cerebral vascular accident, 
but was still unable to walk.  

Therefore, the case is REMANDED for the following action:

1.  All clinical records, both private 
and VA, dealing with treatment of the 
veteran for any disorder since March 1999 
should be obtained for association with 
the claims folder.  

2.  The veteran should be accorded 
comprehensive appropriate examinations by 
the RO to ascertain the current severity 
of all disabilities which existed at the 
time of the July 1998 rating action and 
all current manifestations of the October 
1998 cerebral vascular accident.  
Included in these examinations should be 
a special VA examination to ascertain 
housebound status and the need for 
regular aid and attendance.  

3.  Thereafter, the RO should assign 
current ratings to all existing 
disabilities.  All separately ratable 
residuals of the cerebral vascular 
accident should likewise be separately 
rated.  Thereafter, the RO should fully 
review the remanded issue.  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




